      Case 2:19-cv-00415-RMP        ECF No. 15   filed 06/16/20   PageID.155 Page 1 of 2




1

2

3

4

5                              UNITED STATES DISTRICT COURT                       FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON

                              EASTERN DISTRICT OF WASHINGTON
6                                                                        Jun 16, 2020
                                                                             SEAN F. MCAVOY, CLERK
7    CARL BROWN, an individual,

8                                 Plaintiff,        NO: 2:19-CV-415-RMP
            v.
9                                                  ORDER OF DISMISSAL WITHOUT
      NIS GROUP, INC., a Washington                PREJUDICE
10    corporation d/b/a Advanced
      Maintenance Pro; and IGOR
11    MALANCHUK, and individual,

12                                Defendants.

13

14         BEFORE THE COURT is the Plaintiff’s Notice of Dismissal without

15   Prejudice, ECF No. 13. Having reviewed the Notice and the record, the Court finds

16   good cause to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Notice of Dismissal without Prejudice pursuant to Fed. R. Civ.

18               P. 41(a)(1)(A), ECF No. 13, is APPROVED.

19         2. Plaintiff’s Complaint is dismissed without prejudice and without costs to

20               any party.

21         3. All pending motions are DENIED AS MOOT.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:19-cv-00415-RMP      ECF No. 15   filed 06/16/20   PageID.156 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, provide copies to counsel, and close this case.

4          DATED June 16, 2020.

5
                                                 s/ Rosanna Malouf Peterson
6                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
